Exhibit 99.1 Mad Catz® Announces Suspension of Trading and Commencement of NYSE MKT Delisting Procedures; Common Stock Expected to Begin Trading on the OTC PINK SAN DIEGO – March 23, 2017 – Mad Catz Interactive, Inc. (the “Company”) (NYSE MKT: MCZ), today announced that it received notification that, due to the “abnormally low trading price” of its common stock, the staff of NYSE MKT LLC (“NYSE MKT”) Regulation has determined to commence proceedings to delist the Company’s common stock pursuant to Section 1003 of the NYSE MKT Company Guide. The NYSE MKT also suspended trading in the Company’s common stock effective immediately.
